Opinion
Per Curiam,
Relator’s petition for writ of habeas corpus was properly dismissed by the court below as repetitious of prior petitions. Relator was convicted in the Court of Oyer and Terminer of Berks 'County of burglary, larceny, and carrying firearms without a license. He was sentenced to a prison term of not less than seven and a half years and not more than twenty years. No appeal was taken from the judgments of sentence.
Relator has been given unlimited opportunity to attack his convictions. His repetitious contentions are devoid of merit and become merely time consuming in the ■ courts.
We therefore affirm the dismissal of the last petition for writ of habeas corpus on the following portion of the opinion of Judge Hess of the Court of Common Pleas of Berks County:
“It is not necessary to consider the allegations of the petition except to say that they are the same alie*349gations which have been considered in previous applications to this court and to the United States District Court for the Eastern District of Pennsylvania. The allegations have been reviewed by the Superior Court of Pennsylvania on two occasions and by the Supreme Court of the United States on application for certiorari, gee Luzzi v. Tees, 46 Berks Co. L. J. 229; Commonwealth ex rel. Luzzi v. Tees, 176 Pa. Superior Ct. 528 [108 A. 2d 921]; Commonwealth ex rel. Luzzi v. Ct. of Q. S. and O. & T. of Berks County, 179 Pa. Superior Ct. 486 [118 A. 2d 227]; United States of America ex rel. Frank Luzzi v. William Banmiller, Warden, 248 F. 2d 303; No. 240 Misc. Frank Luzzi, Petitioner v. William J. Banmiller, Warden, 355 U. S. 924, 2 L. ed. 2d 355, 78 S. Ct. 367. It has been . . held repeatedly that a petition for a writ of habeas corpus which is repetitious of previous petitions should be dismissed: (citing cases).’: Commonwealth ex rel. Huber v. Myers, 187 Pa. Superior Ct. 553, 555.”
Order is affirmed.